873 F.2d 1438Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert E. CARROLL;  Patrick Mack;  Lawyer L. Walker;Johnathan Lee X, Plaintiffs-Appellants,andAhoto Taysir Mulazim, a/k/a Harold Carpenter;  RicoHolliday;  Johnny Turner;  Antonio DouglasWinslow;  William Thorpe, Plaintiffs,v.Edward MURRAY, Director of Corrections;  Edward Morris,Deputy Director of Corrections;  Vivian E. Watts, Secretaryof Transportation;  Toni V. Bair, Regional Administrator;David Williams, Warden;  David Garraghty, Warden;  EdwardBooker, Warden;  Raymond Muncy, Warden, Defendants-Appellees.
No. 89-7006.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 10, 1989.Decided:  April 14, 1989.

Robert E. Carroll, Patrick Mack, Lawyer L. Walker, Johnathan Lee X, appellants pro se.
Before WIDENER, CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Several inmates of the Powhatan Correctional Center in Virginia seek to appeal an order of the district court denying class certification and appointment of counsel, dismissing all plaintiffs from the suit except Johnathan Lee X, and giving Mr. X additional time to particularize his complaint.  We dismiss the appeal for lack of jurisdiction.


2
The order sought to be appealed is not final, and is not immediately appealable under 28 U.S.C. Secs. 1291, 1292, or the collateral-order doctrine of Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).   See Coopers & Lybrand v. Livesay, 437 U.S. 463 (1978);  Garner v. Westinghouse Broadcasting Co., 437 U.S. 478 (1978);  Miller v. Simmons, 814 F.2d 962, 967 (4th Cir.), cert. denied, 56 U.S.L.W. 3267 (U.S. Oct. 13, 1987) (No. 86-7132).  Nor was the order rendered appealable by any entry of final judgment as to particular claims or parties, as authorized under Fed.R.Civ.P. 54(b).


3
Finding no basis for appellate jurisdiction, we dismiss the appeal as interlocutory.  We dispense with oral argument because the dispositive issues have been decided authoritatively.


4
DISMISSED.